Citation Nr: 9924529	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-13 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation under 
38 U.S.C.A. § 1114(k) or § 1114(l) based on loss of use of 
the left or right lower extremity, or both.

2.  Entitlement to special monthly compensation under 
38 U.S.C.A. § 1114(k) for loss of use of either hand.

3.  Entitlement to a certificate of eligibility for an 
automobile and adaptive equipment or to adaptive equipment 
only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine


INTRODUCTION

The appellant had active service from May 1945 to January 
1947.

This appeal is from February and May 1998 rating decisions of 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, regional office (RO).  

During an April 1999 video conference hearing before the 
undersigned, the appellant's representative raised the matter 
of whether a higher schedular rating of certain service-
connected disabilities could be achieved by rating them under 
diagnostic codes other than those now used.  The schedular 
rating of the disabilities was not at issue in adjudicating 
entitlement to the benefit sought through this appeal.  The 
matter is referred to the RO to clarify whether a claim for 
increased schedular ratings was intended and for appropriate 
action.


REMAND

The RO has only certified the issue of entitlement to 
automobile and adaptive equipment or adaptive equipment 
alone.  However, in the May 1998 rating decision, the RO 
denied entitlement to special monthly compensation for loss 
of use of one or both feet and for loss of use of either 
hand.  In the attachment to the veteran's VA Form 9, received 
September 3, 1998, the veteran indicated his specific 
disagreement with the RO's letter of May 18, 1998, which was 
the letter informing him of the denial of special monthly 
compensation for loss of use of upper and lower extremities.  
This is timely as a notice of disagreement, and the veteran 
is owed a statement of the case on these issues.  After 
undertaking such development as is indicated and 
readjudicating these claims, a statement of the case should 
be provided, and the veteran should have the opportunity to 
perfect his appeal as to these issues.

The appellant seeks a benefit for which loss of use of one or 
both feet is among the criteria of entitlement.  His April 
1999 testimony indicates that loss of use of one or both feet 
are the criteria he alleges he meets.

The reports of VA examinations of June 1997, February 1998, 
and April 1998 are not informative about the specific 
criteria defining loss or loss of use of a foot, or loss or 
loss of use of a hand, which by their language are 
essentially medical criteria.  See 38 C.F.R. 
§ 3.350(a)(2)(i)(b) (1998).  The Board lacks competent 
medical opinion as to whether the objective findings reported 
in the examination reports constitute any of the criteria for 
loss or loss of use.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  A competent physician must state whether the 
findings reported show one or more of the criteria for loss 
of use.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient examination 
or treatment reports post-dating April 
1998 and associate any information 
obtained with the claims folder.

2.  Schedule the appellant for a VA 
neurological examination of the lower 
extremities to answer the following 
questions: (1) As to each foot, based on 
actual function of the foot for balance, 
propulsion, etc, is there effective 
function of the foot other than that 
which would be equally well served by an 
amputation stump at the site of election 
below the knee with use of a suitable 
prosthetic appliance?  (2) As to each 
foot, is there complete paralysis of the 
external popliteal nerve (common 
peroneal) and consequent footdrop 
accompanied by characteristic organic 
changes including trophic and circulatory 
disturbances and other concomitants 
confirmatory of complete paralysis of 
this nerve?  (3) As to each hand, based 
on actual remaining function for the acts 
of grasping, manipulation, etc., is there 
any effective function remaining other 
than that which would be equally well 
served by an amputation stump at the site 
of election below the elbow, with use of 
a suitable prosthetic appliance?

2.  Thereafter, personnel of the 
originating agency shall readjudicate the 
case and determine whether the 
appellant's claims may now be allowed.  
If they may not, provide the appellant 
and his representative an appropriate 
statement of the case with respect to the 
claims of entitlement to special monthly 
compensation.  Notify the appellant and 
his representative of the time limit 
within which he must perfect his appeal 
as to those issues and allow an 
appropriate period for response.

With respect to the issue of automobile 
and adaptive equipment or adaptive 
equipment only, issue a supplemental 
statement of the case if the benefit 
sought is not granted, and allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


